DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1, 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Ishii (US 2017/0293382 A1) and Li et al (US 2010/0182278 A1).
As to claim 1: Wang discloses a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface (Figs. 1-11, a system for measuring pressure at an x-y coordinate in an x-y coordinate plane of “a pressure receiving surface 12”; Abstract, ¶0002-0008, 0023, 0033-037, wherein “a pressure I” is applied to “a pressure receiving surface 12”of “a flexible pressure panel 1”), the system being comprised of:
(a) a resistive pressure sensing device and an electronic sensor controller (Figs. 1-11, “a resistive pressure sensing device 100” and “an electronic sensor controller 3”; Abstract, ¶0002-0005, 0024, 0033); 
(b) the resistive pressure sensing device comprised of: 
(1) a support panel adjacent and parallel to a flexible pressure panel (Figs. 1-14, “a support panel 2” adjacent and parallel to the flexible pressure panel 1; ¶0023-0025); 
(2) the flexible pressure panel having a support panel facing surface that is opposite and parallel to the pressure receiving surface of the flexible pressure panel (Figs. 1-11, the flexible pressure panel 1 having “a support panel facing surface 11” that is opposite and parallel to the pressure receiving surface of the flexible pressure panel; ¶0023, wherein the electrode bonding surface 11 represents the support panel facing surface); 

(4) a support panel electrode layer attached to a flexible pressure panel facing surface of the support panel, where the support panel electrode layer is comprised of at least one conductive support layer path having an electronic connection to the electronic sensor controller (Figs. 1-11, “a support panel electrode layer 22” attached to a flexible pressure panel facing surface of the support panel, where the support panel electrode layer is comprised of “at least one conductive support layer path S1’-S16’” having an electronic connection to the electronic sensor controller; ¶0025);
(6) an angle of intersection between the at least one conductive pressure layer path and the at least one conductive support layer path in the x-y coordinate plane (Figs. 1-11 show an angle of intersection between the at least one conductive pressure layer path and the at least one conductive support layer path in the x-y coordinate plane; Abstract, ¶0023-0025, 0033); and 
29(7) an insulating space located between the pressure panel electrode layer and the support panel electrode layer (Figs. 1-11; “an insulating space 6” located between the pressure panel electrode layer and the support panel electrode layer; ¶0027); and 

Wang does not expressly disclose (5) either the at least one conductive pressure layer path or the at least one conductive support layer path having a plurality of discrete conductive lines electrically joined at a path connector end. However, Ishii teaches a resistive touch panel comprises a plurality of conductive pressure layer path having a plurality of discrete conductive lines electrically joined at a path connector end (Fig. 1, “a resistive touch panel “ comprises “a plurality of conductive pressure layer path 6” having a plurality of discrete conductive lines electrically joined at a path connector end and “a plurality of conductive support layer path 9” having a plurality of discrete conductive lines electrically joined at a path connector end; ¶0007-0010, 0034-0045, 0088, wherein a mesh-like electrode layers represents the conductive pressure layer path having a plurality of discrete conductive lines, and different heights of the mesh-like electrode represents the different amount of force is applied to the x-y coordinate plane). It would 
Wang and Ishii do not expressly disclose at least one operating instruction stored in a computer-readable medium of the electronic sensor controller for determining, from a change in a measured amplitude of an electrical signal conducted through a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection.  However, Li teaches a system comprises a resistivity touch device and an electronic sensor controller comprises a computer-readable storage medium stored at least one operating instruction to determine a touch coordinate of an x-y coordinate (Fig. 1, a system comprises “a resistivity touch device 120”  and “an electronic sensor controller 110” comprises “a computer-readable storage medium 111” stored at least one operating instruction to determine a touch coordinate of an x-y coordinate; Abstract, ¶0006-0007, 0036-0053, claim 7, wherein a control medium represents a computer-readable storage medium for sending at least one operating instruction to determine a touch coordinate of an x-y coordinate). It would have been obvious to a person of ordinary skill in the art before the effective filing date 
As to claim 3: Wang discloses the angle of intersection between the conductive pressure layer path and the conductive support layer path is orthogonal (Figs. 1-11).  
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Ishii discloses claim limitation of the at least one conductive pressure layer path and the at least one conductive support layer path both have a plurality of discrete conductive lines electrically joined at a path connector end (Fig. 1). In addition, the same motivation is used as the rejection of claim 4.  
As to claim 5: Wang discloses further comprising a spacer between the support panel facing surface and the pressure panel facing surface (Figs. 1-11).
As to claim 8: Wang discloses the resistive pressure sensing device is optically transparent (Figs. 1-11, ¶0023).
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Ishii (US 2017/0293382 A1) and Li et al (US  as applied to claim 1 above,  and further in view of Post et al (US 2015/0049056 A1).
As to claim 2: Wangs does not expressly disclose the at least one operating instruction is instead stored in a computer-readable storage medium of a host with an electronic connection to the electronic sensor controller. However, Post teaches a system comprises a resistive touch device coupled with a host, wherein the host comprises a computer-readable storage medium (Figs. 1-2, 19, 35-40, 48, a system comprises a resistive touch device coupled with “a host 4300”, wherein the host comprises “a computer-readable storage medium 4304/4306”; ¶0004, 0056, 0120-0149). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to rearrange the computer-readable storage medium in a host, such that the at least one operating instruction is instead stored in a computer-readable storage medium of a host with an electronic connection to the electronic sensor controller as taught by Post. The motivation would have been in order to find the dependence of the voltage level at a pickup location on the coordinates and input voltages at the touch points (Post: ¶0133).

Claim(s) 6-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Ishii (US 2017/0293382 A1) and Li et al (US 2010/0182278 A1), hereinafter Wangs as applied to claim 1 above,  and further in view of Kai et al (US 2013/0333922 A1).
As to claim 6: Wangs does not expressly disclose the flexible pressure panel is joined to the support panel through an attachment member. However, Kai teaches a resistive touch panel comprises a flexible pressure panel is joined to a support panel 
As to claim 7: Claim 7 is a dependent claim of claim 6. The prior art Kai further discloses claim limitation of the attachment member is attached on a lower edge to an outer edge of the flexible pressure panel facing surface of the support panel and attached on an upper edge to an outer edge of the support panel facing surface of the flexible pressure panel (Fig. 1). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 10: Wang does not expressly disclose a flexible electrode substrate attaching the pressure panel electrode layer to the support panel facing surface. However, Kai teaches a resistive touch panel comprises a flexible electrode substrate attaching the pressure panel electrode layer to the support panel facing surface (Fig. 1, a resistive touch panel comprises “a flexible electrode substrate 3” attaching a pressure panel electrode layer 5 to “a support panel facing surface 2”; Abstract, ¶0056-0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to implement a flexible electrode substrate into the flexible pressure panel, such that the a flexible electrode substrate .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2012/0086668 A1) in view of Ishii (US 2017/0293382 A1) and Li et al (US 2010/0182278 A1), hereinafter Wangs as applied to claim 1 above,  and further in view of Kung (US 2017/0031476 A1).
As to claim 9: Wangs does not expressly disclose a protective coating on the pressure receiving surface of the flexible pressure panel. However, Kung teaches a resistive sensing device comprises a protective coating on a pressure receiving surface of a flexible pressure panel (Figs. 1-2, a resistive sensing device comprises “a protective coating 346” on “a pressure receiving surface of a flexible pressure panel 326”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wangs to implement a protective coating on the pressure receiving surface of the flexible pressure panel as taught by Kung. The motivation would have been in order to form a pressure sensor having a bottom electrode layer includes plural sub-electrodes (Kung: Abstract).

Response to Arguments
Applicant's arguments regarding to the priority objection filed March 3, 2021 have been fully considered and persuasive. Therefore, the priority objection is withdrawn.
 
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues “Wang describes a touch panel device that is configured to switch between a capacitive and resistive mode of operation for determining a position where a force is applied. Wang is non-analogous art because it is not from the same field of endeavor as applicant's claimed pressure sensor invention and is not pertinent to the problem addressed by applicant's claimed invention of accurately measuring the force applied at a detected position. Because it is non-analogous art Wang may not be used to support an obviousness rejection” (Arguments/Remarks, pg. 15). However, Examiner respectively disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). For instance case, the prior art Wang is related to measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface, and a controller for determining a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of a sampled intersection (Fig. 7 shows measuring pressure at an x-y coordinate in an x-y coordinate plane of a pressure receiving surface, and a controller for determining a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of a sampled intersection; Abstract, ¶0005, 0037, the touch controller determines the touched position of the x-y coordinate in the x-y coordinate plane in responses to the variation of voltage in the strip-like electrode 
Applicant argues “Ishii is also a non-analogous reference which deals with the problem of separation occurring between a conductive layer and non-conductive layer. The contact area between a conductive layer of wire mesh and non-conductive resin layer is increased by forming a depression in an intersection region, thus adhesion between the layers in increased. Ishii has nothing to do with measuring the force applied at a position on a touch panel” (Arguments/Remarks, pg. 16). However, Examiner respectively disagrees.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  For instance case, as addressed above, the prior art Wang teaches claimed invention except that the conductive electrodes having a plurality discrete conductive lines. The prior art Ishii is related to a touch panel device comprises a discrete resistive touch electrodes for detecting a force applied to the discrete resistive touch electrodes (Figs. 1-2, a touch panel device comprises a resistive touch layer path having a plurality of discrete conductive lines for determining a change of the amount force applied to an 
Applicant argues “even if arguendo Ishii were analogous art, there is nothing in Ishii which suggests or teaches the use of individual electrodes comprised of a plurality of fine lines to more accurately measure discrete changes in resistance to measure applied pressure at a location. Ishii only discloses “mesh-like” electrode layers configured to act capacitively to detect the position of a touch” (Arguments/Remarks, pg. 16). However, Examiner respectively disagrees.
For instant case, the prior art Ishii teaches the mesh-like resistance electrode to determine the touch position based on the amount of force applied to the x-y coordinate, wherein the electrostatic capacity is corresponding to the different heights of the mesh-like resistance electrode represents the amount of force applied to the x-y electrode, when the force is increased the heights of the mesh-like electrode is decreased. Second, according to the fundamental electrical theory, a capacitance is different than a capacity, wherein the capacitance permits it to store charge, while the capacity is ability  
Applicant argues “there is nothing in Ishii that would have suggested to a person of ordinary skill in the art to modify the Wang device to use electrode layers comprised of a plurality of fine lines so as to be able to detect discrete changes in resistance as a measurement of applied force at a location as in applicant’s claimed invention” (Arguments/Remarks, pg. 18). However, Examiner respectively disagrees.
As addressed above, both prior arts Wang and Ishii are within applicant’s field of endeavor of resistive pressure sensing device, while Ishii also attempts to solve the problem which applicant’s invention is concerned (i.e. the resistive touch electrodes having a plurality of discrete conductive lines). 
Applicant argues “Li has nothing to do with measuring force applied at a location, describes a device that uses an electronic “driving controller” which sends a signal for switching between analog and digital detection modes for a resistive touch device. The digital mode is intended to facilitate the detection of simultaneous touches on multiple ‘blocks’ (i.e. pixels) of the overlapping electrodes (i.e. a ‘multi-touch’ mode), while the analog mode is intended for high resolution pixel position determination. There is no 
For instant case, the arguments corresponding to a piecemeal analysis of the references since Wang (Office Action, 9/9/2020, pg. 7) was/is applied to teach “the electronic sensor controller for determining, from a change in a measured amplitude of an electrical signal conducted through a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection”, not Li was applied to teach the controller to determine, from a change in a measured amplitude of an electrical signal conducted through a sampled intersection of a conductive support layer path and a conductive pressure layer path, a change in the amount of force applied to the pressure receiving surface at the x-y coordinate of the sampled intersection. Li (Office Action, 9/9/2020, pg. 8-9) was/is applied to teach “at least one operating instruction stored in a computer readable medium of the electronic 
In addition, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Li teaches at least one operating instruction stored in a computer-readable storage medium of the electronic sensor controller (Fig. 1, at least one operating instruction stored in “a computer-readable storage medium 111 of “an electronic sensor controller 110”, ¶0036, claim 7, “the control module 111 sends a control signal to the switch circuit 112 according to the user’s selection”, “a control module, for scanning and detecting touched sensing blocks in the touch panel when the driving controller is operated in a digital mode”, wherein the control module represents a computer-readable medium stored at least one operating instruction). Therefore, the combination of the prior arts teaches all claimed invention.
Applicant argues “Post has no teaching or suggestion regarding the measurement of force applied at a location, Post is not evidence of a person of ordinary skill in the art being motivated to incorporate an operating instruction for determining a change in the amount of force applied at a location” (Arguments/Remarks, pg. 20). However, Examiner respectively disagrees.
As addressed above, the arguments corresponding to a piecemeal analysis of the references since the prior art Wang (Office Action, 9/9/2020, pg. 7) was/is applied to 
Applicant argues “ There is no mention or suggestion in Kai of patterned electrodes having a plurality of discrete lines, or of the surface area of electrodes coming into contact with one another varying with applied force as in applicant’s claimed invention” (Arguments/Remarks, pg. 22). However, Examiner respectively disagrees.
As addressed above, the arguments corresponding to a piecemeal analysis of the references since the prior art Ishii (Office Action, 9/9/2020, pg. 8) was/is applied to teach the resistive pressure electrodes having a plurality of discrete conductive lines. The prior art Kai (Office Action, 9/9/2020, pg. 11) was/is applied to teach a resistive touch panel comprises a flexible pressure panel is joined to a support panel through an attachment member, wherein the rejection of the claim is based on the combination of the references Wang, Ishii, Li, and Kai.
Applicant argues “Kung is a capacitive touch pressure sensor that uses a single upper electrode layer and a bottom electrode layer comprised of a plurality of Id. Thus, Kung does not teach a protective coating but a force diffusing coating with a particular configuration” (Arguments/Remarks, pg. 24). However, Examiner respectively disagrees.
First, as addressed above, the arguments corresponding to a piecemeal analysis of the references since the prior art Ishii (Office Action, 9/9/2020, pg. 8) was/is applied to teach the resistive pressure electrodes having a plurality of discrete conductive lines. The prior art Kung (Office Action, 9/9/2020, pg. 12) was/is applied to teach a protective coating on the pressure receiving surface of the flexible pressure panel, wherein the rejection of the claim is based on the combination of the references Wang, Ishii, Li, and Kung. Second, in accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. The prior art Kung teaches a resistive pressure panel comprises a flexible pressure panel 326 having a pressure receiving surface and a support panel, wherein a protective coating on a pressure 
Furthermore, in response to applicant's argument that “No one of ordinary skill in the art would have thought to combine Blanco, Breed, and Murphy to create and view subsurface models on the windshield of a vehicle” (Argument, pg. 9, fourth para.), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of Wang, Ishii, Li, Kai, and Kung would have suggested the claimed invention, and as such the examiner maintains the rejection of the claim.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693